          Case 5:20-cv-04029-DDC-ADM Document 68 Filed 12/08/20 Page 1 of 17




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


HOLTON UNIFIED SCHOOL DISTRICT
NO. 336, JACKSON COUNTY, KANSAS,

           Plaintiff,
                                                                Case No. 20-4029-DDC-ADM
v.

NABHOLZ CONSTRUCTION CORP. and
HOLLIS + MILLER ARCHITECTS, INC.,

           Defendants.


                                  MEMORANDUM AND ORDER

           This matter comes before the court on plaintiff Holton Unified School District No. 336,

Jackson County, Kansas (“USD No. 336”)’s Motion to Remand (Doc. 18) after defendants

removed this action to federal court (Doc. 1). Defendants Nabholz Construction Corp.

(“Nabholz”) and Hollis + Miller Architects, Inc. (“Hollis”) filed a Joint Response in Opposition

(Docs. 20 & 21).1 And plaintiff submitted a Reply (Doc. 31). For reasons explained below, the

court denies plaintiff’s Motion to Remand.

     I.       Background and Facts

           Plaintiff filed suit in Jackson County, Kansas, alleging defendants breached a contract for

constructing a new elementary school in Holton, Kansas. Doc. 1-1 at 2, 6. Plaintiff alleges

defendants violated the contract after “discolored water fixtures and blue water were discovered

in the elementary school” in January 2017. Id. at 3 ¶ 16. Water testing revealed unsafe levels of


1
         Defendants filed Doc. 20 and Doc. 21, both titled “Defendants’ Joint Response in Opposition to
Plaintiff’s Motion to Remand.” The only difference the court can discern between the two filings is that
Doc. 21 revised the “Background Information” section of Doc. 20. Compare Doc. 20 at 2 with Doc. 21 at
2. Because the two filings don’t differ in substance, the court doesn’t need to decide whether it should
consider one filing versus the other, or both.
     Case 5:20-cv-04029-DDC-ADM Document 68 Filed 12/08/20 Page 2 of 17




copper and lead in the drinking water. Id. at 3 ¶ 18. Plaintiff argues defendants “have breached

their agreement to provide services that are consistent with the contract documents and industry

standards due to the improper design and installation of the piping and water system in the new

Holton Elementary School.” Id. at 6 ¶ 38. In addition to the breach of contract claim, plaintiff

asserts claims for breach of implied warranty, breach of the covenant of good faith and fair

dealing, and negligence against both defendants. Id. at 7–8. Plaintiff also asserts claims for

breach of contract, breach of implied warranty, and negligence against defendant Nabholz for

defects in the newly built gymnasium. Id. at 9–11. For each of the seven counts in plaintiff’s

Petition, it seeks damages in excess of $75,000.00. Id. at 6–11.

       Defendants filed a Notice of Removal in the United States District Court for the District

of Kansas. Doc. 1. Defendants contend diversity jurisdiction exists because neither corporate

defendant is a citizen of Kansas while plaintiff—a Kansas school district—is. Id. at 3 ¶ 9. Their

allegations in the Notice provide sufficient information about the citizenship of the two corporate

defendants to establish diversity. Defendants also allege the “amount in controversy exceeds

$75,000, exclusive of interest and costs.” Id. at 3 ¶ 10 (citing Pl.’s Pet. Doc. 1-1 at 6–11).

       Plaintiff’s Motion to Remand to state court contends that “both Defendants consented to

jurisdiction in courts of the State of Kansas.” Doc. 19 at 3 (Mem. in Supp. of Pl.’s Mot. to

Remand). Plaintiff argues that “jurisdiction over any disputes arising out of the contracts . . . is

expressly limited by the statutory provisions of [Kan. Stat. Ann. §§] 72-1147 & 72-1148 to

courts of the state of Kansas.” Id. Plaintiff argues “[t]his matter should be remanded because no

jurisdiction exists for adjudication by the federal court.” Id. at 4. It cites Kan. Stat. Ann. § 72-

1147(c), which provides:




                                                  2
     Case 5:20-cv-04029-DDC-ADM Document 68 Filed 12/08/20 Page 3 of 17




       The board of education of a school district and any officers or employees thereof
       acting on behalf of the board shall have no power, pursuant to a contract, to submit
       to the jurisdiction of any court other than a court of the state of Kansas.

Plaintiff also cites Kan. Stat. Ann. § 72-1148(c), which mandates:

       The board of education of a school district may omit any of the mandatory contract
       provisions prescribed by the department of administration in form DA-146a, as
       amended, upon the affirmative recorded vote of a majority of the members of the
       board. The board shall not have the authority to waive or omit from the provisions
       of any contract the provisions of [Kan. Stat. Ann. §§] 72-1146 or 72-1147, and
       amendments thereto.

       Plaintiff argues that “[t]hese statutory provisions, which are incorporated by law into any

contract entered into by a Kansas unified school district, effectively operate as a mandatory

forum selection clause and require remand of this action to state court.” Doc. 19 at 5; see also

Kan. Stat. Ann. § 72-1148(b) (“[A]ny contract entered into after the effective date of this act

shall be deemed to have incorporated the mandatory contract provisions prescribed by the

department of administration in form DA-146a, as amended, even if such provisions are not

specifically contained in such contract.”). Plaintiff also argues defendants consented to

jurisdiction in courts of the state of Kansas and so, the court has personal jurisdiction over

defendants. Finally, plaintiff contends that enforcing a mandatory forum selection clause for

Kansas state courts would not violate due process. Doc. 19 at 7–10. Plaintiff never contends

that the parties’ contract actually includes the language that plaintiff characterizes as a forum

selection clause. See Doc. 19; Doc. 31. Instead, plaintiff argues that the Kansas statutes are

incorporated into the contract by operation of law and that defendants should have known about

plaintiff’s contract limitations. See Doc. 19 at 5.

       Defendants respond that “[i]n its plain meaning, [Kan. Stat. Ann. §] 72-1147(c) simply

prohibits a board of education or any officers or employees thereof from entering into a contract

with a forum selection clause outside of the State of Kansas.” Doc. 21 at 2. Defendants argue

                                                  3
     Case 5:20-cv-04029-DDC-ADM Document 68 Filed 12/08/20 Page 4 of 17




the Kansas statutes do not apply because “[t]here is no forum selection clause in the contracts

entered into between the parties.” Id. Defendants also argue diversity jurisdiction exists and it

cannot be limited by state statute under the Supremacy Clause. Id. at 5–6.

   II.      Analysis

         Plaintiff’s Motion to Remand identifies the controlling issue presented by its motion in

simple terms: “Whether this action should be remanded to state court?” Doc. 19 at 3. But, this

motion actually presents more complex problems. The court divides its analysis of those

problems into two parts.

         First, plaintiff argues that this federal court doesn’t have subject matter jurisdiction to

hear this suit. Part A, below, takes on this question. Concluding that the court has subject matter

jurisdiction, Part B considers whether defendants, by operation of Kansas state law, agreed to a

forum selection clause that obliges them to forego their federal law right to remove the case from

state court. Part B explains why defendants haven’t agreed to forego that right and, so, the court

denies plaintiff’s remand motion.

            A. Subject Matter Jurisdiction

         The answer to the first question is straight-forward and, to some extent, even one where

the parties agree. Defendants’ removal notice alleges that the two defendants are of completely

diverse citizenship than plaintiff. The two defendants are citizens of Arkansas, Nebraska, and

Missouri. Doc. 1 at 3 ¶ 9(b)–(c). The lone plaintiff is a governmental subdivision in the State of

Kansas. Id. at 3 ¶ 9(a). It thus is a citizen of Kansas. See Kan. Stat. Ann. § 12-105a(a) (defining

“Municipality” to include school districts); Moor v. Alameda Cty., 411 U.S. 693, 721 (1973)

(defining municipalities as citizens of the state for diversity jurisdiction). Defendants’ Notice of

Removal also asserts that more than $75,000 is in controversy. Doc. 1 at 3 ¶ 10 (citing Pl.’s Pet.



                                                    4
     Case 5:20-cv-04029-DDC-ADM Document 68 Filed 12/08/20 Page 5 of 17




at 6–11 (alleging damages in excess of $75,000)). Together, these assertions satisfy both

requirements in 28 U.S.C. § 1332(a). And that conclusion means that plaintiff could have

brought the action in federal court, thus making it subject to removal. 28 U.S.C. § 1441(a).

       Plaintiff never really disputes that the requirements for diversity jurisdiction are satisfied

here. Instead, plaintiff’s remand papers contend that this court lacks subject matter jurisdiction

because a Kansas statute negated the plaintiff school district from agreeing ‘“to submit to the

jurisdiction of any court other than a court of the state of Kansas.”’ Doc. 19 at 4–5 (quoting Kan.

Stat. Ann. § 72-1147(c)) (emphasis omitted). And, plaintiff’s argument continues, defendants, as

parties entering into a contract with a governmental entity, are “deemed to know” about the

limitations imposed by state law on the governmental entity’s authority to contract. Id. at 5

(citing Wiggins v. Hous. Auth. of Kansas City, 916 P.2d 718, 720 (Kan. Ct. App. 1996)) (further

citations omitted). So, plaintiff concludes, defendants knew that plaintiff couldn’t agree to

litigate outside a “court of the state of Kansas,” id. at 4–5, which, plaintiff asserts, means this

federal court lacks subject matter jurisdiction to hear the case. Id. at 3–4, 10.

       This jurisdictional argument directly contradicts Elna Sefcovic, LLC v. TEP Rocky

Mountain, LLC, 953 F.3d 660 (10th Cir. 2020). There, our Circuit carefully outlined the

relationship between federal court subject matter jurisdiction, state statutes, and forum selection

clauses:

       “Subject matter jurisdiction defines the court’s authority to hear a given type of
       case.” Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009) (quoting
       United States v. Morton, 467 U.S. 822, 828 (1984)). “Only Congress may
       determine a lower federal court’s subject-matter jurisdiction.” Kontrick v. Ryan,
       540 U.S. 443, 452 (2004) (emphasis added) (citing U.S. Const. Art. III, § 1). Thus,
       the scope of a federal court’s subject matter jurisdiction is governed exclusively by
       acts of Congress. And when Congress grants subject matter jurisdiction, no other
       entity—not the litigants and not the states—can divest a federal court of the same.
       See Marshall v. Marshall, 547 U.S. 293, 313 (2006) (“Jurisdiction is determined
       ‘by the law of the court’s creation and cannot be defeated by the extraterritorial

                                                   5
     Case 5:20-cv-04029-DDC-ADM Document 68 Filed 12/08/20 Page 6 of 17




       operation of a [state] statute . . . ; even though it created the right of action.’”
       (alterations in original) (quoting Tenn. Coal, Iron, & R.R. Co. v. George, 233 U.S.
       354, 360 (1914))); Ry. Co. v. Whitton’s Adm’r, 80 U.S. (13 Wall.) 270, 286 (1871)
       (“Whenever a general rule as to property or personal rights . . . is established by
       State legislation . . . the jurisdiction of the [federal] court in such a case is not subject
       to State limitation.”); Odom v. Penske Truck Leasing Co., L.P., 893 F.3d 739, 742
       (10th Cir. 2018) (“Congress alone defines the lower federal courts’ subject-matter
       jurisdiction.”).

953 F.3d at 666–67 (footnotes omitted and citations abridged).

       Elna Sefcovic squarely rejects plaintiff’s argument that this court lacks subject matter

jurisdiction over this action. Congress conferred jurisdiction on federal district courts to

adjudicate disputes between citizens of different states where more than $75,000 is at stake. This

case is that case. The Kansas legislature didn’t undo that grant of subject matter jurisdiction

because it cannot. The court thus rejects plaintiff’s subject matter jurisdiction argument.

           B. Mandatory Forum Selection Clause

       Elna Sefcovic recognizes that when subject matter jurisdiction exists—as it does here—

concerns implicated by abstention doctrines or the parties’ private agreements may require a

federal court to stand down. Specifically, “the Supreme Court has counseled that a district court

may, and sometimes must, abstain from hearing a matter that otherwise finds a statutory basis for

subject matter jurisdiction.” Elna Sefcovic, 953 F.3d at 667 (citing Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 292 (2005)); see also Irsik & Doll Feed Servs., Inc. v. Roberts

Enters. Invs., Inc., No. 6:16-1018-EFM-GEB, 2016 WL 3405175, at *2 (D. Kan. June 21, 2016)

(explaining “even if diversity jurisdiction is satisfied, a valid forum-selection clause in a contract

may preclude a federal court from exercising jurisdiction if the parties have agreed in that clause

to litigate elsewhere”). But see Colo. River Water Conservation Dist. v. United States, 424 U.S.

800, 813, 817 (1976) (recognizing the “virtually unflagging obligation of the federal courts to

exercise the jurisdiction given them,” and abstention “is the exception, not the rule”).

                                                    6
      Case 5:20-cv-04029-DDC-ADM Document 68 Filed 12/08/20 Page 7 of 17




        So, as discussed in Part II.A., even when the parties have agreed to a forum selection

clause that precludes litigating the case in federal court, that provision “has absolutely no bearing

on a federal court’s subject matter jurisdiction.” Elna Sefcovic, 953 F.3d at 668. Instead, when

the parties’ private agreement selects an exclusive venue or forum and one party moves to

enforce that agreement, “federal courts give effect to these provisions through a transfer of venue

(when the provision points to a different federal forum) or dismissal without prejudice under the

doctrine of forum non conveniens (when the provision identifies a state or foreign forum).” Id.

(citing Atl. Marine Constr. Co., Inc. v. U.S. Dist. Court for W. Dist. of Tex., 571 U.S. 49, 59–60

(2013)); see also 14D Arthur R. Miller, Federal Practice & Procedure: Jurisdiction, § 3803.1

(4th ed. Oct. 2020 update) (“If the forum selection clause requires litigation in a state or foreign

court . . . [the district court] may enforce the clause by dismissing the case (or by remanding if

the case was removed from state court).”); id. (explaining “if the case was removed from a state

court that was contractually the exclusive site for adjudication, the district court should remand

the case to state court”).

        Plaintiff contends the parties agreed to a mandatory forum selection clause, Doc. 19 at 5–

6; Doc. 31, but it moves for remand based on lack of jurisdiction and not based on improper

venue or forum non conveniens. See Doc. 19 at 3–4, 10 (moving for remand and arguing this

court lacks jurisdiction because the Kansas statutes provide for jurisdiction only in Kansas state

courts). Plaintiff argues that Kan. Stat. Ann. § 72-1147(c) functions as a mandatory forum

selection clause, incorporated into the parties’ contracts by operation of law, that binds the

parties to litigate only in Kansas state courts. Doc. 31 at 1 (citing Irsik, 2016 WL 3405175, at

*7). The court first summarizes the law about what constitutes a mandatory forum selection

clause. Then, it turns to plaintiff’s argument that the court should remand the case here because



                                                  7
      Case 5:20-cv-04029-DDC-ADM Document 68 Filed 12/08/20 Page 8 of 17




a mandatory forum selection clause requires it to refrain from exercising its subject matter

jurisdiction.

                       1. Forum Selection Clauses and the Right to Remove

        A forum selection clause in a contract can operate to preclude removal of a case to

federal court. See Excell, Inc. v. Sterling Boiler & Mech., Inc., 106 F.3d 318, 320–21 (10th Cir.

1997) (affirming district court’s holding that contractual agreement to litigate any disputes in a

particular county venue in Colorado precluded removal to federal court and requiring remand to

state court). Forum selection clauses “are prima facie valid and should be enforced unless

enforcement is shown by the resisting party to be unreasonable under the circumstances. Milk

‘N’ More, Inc. v. Beavert, 963 F.2d 1342, 1346 (10th Cir. 1992); see also Excell, 106 F.3d at 321

(explaining the only way for an opposing party “to avoid the effect of [a mandatory forum

selection] clause is to demonstrate that it is unfair or unreasonable”). And so, where a forum

selection clause contains language mandating a particular forum—such as “venue shall be proper

in” a particular county—a court generally should remand a case removed in violation of such an

agreement back to the agreed state court venue. Milk ‘N’ More, 963 F.2d at 1345–46 (holding

clause stating “venue shall be proper . . . in Johnson County, Kansas” clearly and unequivocally

mandated the parties to litigate in a state court in that county because the word “shall” shows “a

mandatory intent” and the phrasing “strongly points to the state court of that county” (internal

quotation marks omitted)). But, not all forum selection clauses are mandatory ones and courts

must be “mindful that a waiver of one’s statutory right to remove a case from a state to a federal

court must be clear and unequivocal.” Id. (citations and internal quotation marks omitted).

        The Tenth Circuit has “stated the general rule in interpreting forum selection clauses,”

referring to them as either permissive or mandatory, in this fashion:



                                                 8
     Case 5:20-cv-04029-DDC-ADM Document 68 Filed 12/08/20 Page 9 of 17




       where venue is specified [in a forum selection clause] with mandatory or obligatory
       language, the clause will be enforced; where only jurisdiction is specified [in a
       forum selection clause], the clause will generally not be enforced unless there is
       some further language indicating the parties’ intent to make venue exclusive.

Elna Sefcovic, 953 F.3d at 673 (quoting K & V Sci. Co., Inc. v. Bayerische Motoren Werke

Aktiengesellschaft, 314 F.3d 494, 499 (10th Cir. 2002)). “Mandatory forum selection clauses

‘contain[ ] clear language showing that jurisdiction is appropriate only in the designated forum.’”

Excell, Inc., 106 F.3d at 321 (quoting Thompson v. Founders Grp. Intern., Inc., 886 P.2d 904,

910 (Kan. Ct. App. 1994)). In contrast, “permissive forum selection clauses authorize

jurisdiction in a designated forum, but do not ‘prohibit litigation elsewhere.”’ Id. (quoting

Thompson, 886 P.2d at 910). So, if a forum selection clause contains “clear and mandatory”

language specifying a state court venue, the case cannot be removed to federal court unless the

removing party can “demonstrate [the clause] is unfair or unreasonable.” Id.; see also Federal

Practice and Procedure, supra at § 3803.1 (explaining a mandatory forum selection clause is one

that “contain[s] clear language that litigation will proceed exclusively in the designated form”

and a permissive forum selection clause is one that “authorize[s] jurisdiction and venue in a

designated forum, but do[es] not prohibit litigation elsewhere[,]” and so, “[p]ermissive clauses

do not constitute a waiver of a party’s right to remove a case from state to federal court”).

                       2. Analysis

       Here, for reasons explained below, the court concludes plaintiff hasn’t identified a

mandatory forum selection clause that precludes removal to federal court. Plaintiff’s forum

selection clause argument relies on three provisions in Kansas statutes. First, Kan. Stat. Ann. §

72-1147(c) provides:

       The board of education of a school district and any officers or employees thereof
       acting on behalf of the board shall have no power, pursuant to a contract, to submit
       to the jurisdiction of any court other than a court of the state of Kansas.

                                                 9
     Case 5:20-cv-04029-DDC-ADM Document 68 Filed 12/08/20 Page 10 of 17




Second, Kan. Stat. Ann. § 72-1148(c) mandates:

        The board of education of a school district may omit any of the mandatory contract
        provisions prescribed by the department of administration in form DA-146a, as
        amended, upon the affirmative recorded vote of a majority of the members of the
        board. The board shall not have the authority to waive or omit from the provisions
        of any contract the provisions of [Kan. Stat. Ann. §§] 72-1146 or 72-1147, and
        amendments thereto.

Last, Kan. Stat. Ann. § 72-1148(b) provides:

        [A]ny contract entered into after the effective date of this act shall be deemed to
        have incorporated the mandatory contract provisions prescribed by the department
        of administration in form DA-146a, as amended, even if such provisions are not
        specifically contained in such contract.

        Plaintiff never contends the parties’ contract explicitly includes a forum selection clause.

Instead, it argues that Kan. Stat. Ann. §§ 72-1147(c) and 72-1148(c) statutorily “limited the

jurisdiction or forum where disputes” over defendants’ contracts with plaintiff “could be

resolved” to only Kansas state courts. Doc. 19 at 5. It asserts these statutes—which provide a

school district can’t submit to the jurisdiction of a non-Kansas court by contract and can’t waive

or omit from a contract the provisions in § 72-11472—“effectively operate as a mandatory forum



2
         In addition to restricting a school district’s power, by contract, to submit to the jurisdiction of a
non-Kansas court, Kan. Stat. Ann. § 72-1147 sets out other contractual requirements for school districts.
It provides:

        (a)      It is the public policy of the state of Kansas that all contracts entered into by the
        board of education of a school district, or any officers or employees thereof acting on behalf
        of the board, shall be governed by and interpreted in accordance with the laws of the state
        of Kansas.
        (b)      The board of education of a school district and any of its officers or employees
        acting on behalf of the board shall have no power to enter into a contract which provides
        that the contract shall be governed by or interpreted in accordance with the laws of a state
        other than the state of Kansas.
        (c)      The board of education of a school district and any officers or employees thereof
        acting on behalf of the board shall have no power, pursuant to a contract, to submit to the
        jurisdiction of any court other than a court of the state of Kansas.
        (d)      The provisions of any contract entered into in violation of this section shall be
        contrary to the public policy of the state of Kansas and shall be void and unenforceable.

                                                      10
     Case 5:20-cv-04029-DDC-ADM Document 68 Filed 12/08/20 Page 11 of 17




selection clause” and are “incorporated by law into any contract” with a school district. Id. And,

based on the language in those statutory provisions, it argues, defendants are deemed to know a

municipality’s limits on its ability to contract, so defendants knew they could litigate contractual

disputes with plaintiff only in Kansas state courts. Id. at 5–7. According to plaintiff, this means

defendants can’t remove the case to federal court unless they can show the clause is unfair or

unreasonable. Id.

       Defendants respond that they don’t seek to do anything forbidden by § 72-1447(c). They

argue Kan. Stat. Ann. § 72-1147(c) simply precludes a school district, by contract, from

“submit[ting] to the jurisdiction of any court other than a court of the state of Kansas.” Doc. 21

at 2, 4 (citing Kan. Stat. Ann. §72-1147(c)). But, defendants argue, the parties never agreed—by

contract—to submit to jurisdiction in this federal court. Doc. 21 at 2. Instead, defendants

explain that their removal relies on the federal removal and diversity statutes for subject matter

jurisdiction because the contracts contained no forum selection clauses. Id. at 2–4. And, they

point out that plaintiff doesn’t cite “any Kansas case law holding that [Kan. Stat. Ann. § 72-

1147] precludes removal to federal court.” Id. at 2. Defendants contend nothing in this statute

“prohibit[s] [p]laintiff from being subject to jurisdiction” in this court. Id. at 4. And, they argue

under the Supremacy Clause the federal diversity statute preempts any contrary state statute

limiting the court’s jurisdiction over a dispute involving a school district. Id. at 5–6. In short,

defendants focus on this court’s jurisdiction—because that’s how plaintiff framed the issue—

arguing diversity jurisdiction exists. Id. at 2–6. And as part of that discussion, they contend that

Kan. Stat. Ann. § 72-1147(c) doesn’t apply here. Id. at 2, 4.

       In its Reply, plaintiff focuses less on jurisdictional language and more on whether the

Kansas statutes impose a mandatory forum selection clause that binds the parties to this contract



                                                 11
     Case 5:20-cv-04029-DDC-ADM Document 68 Filed 12/08/20 Page 12 of 17




and that this court should honor that putative “agreement.” See Doc. 31. Plaintiff elaborated on

why it believes the Kansas statutory provisions are incorporated into the parties’ contracts and

function as forum selection clauses. Id. at 1–3. Plaintiff’s Reply referenced explicitly for the

first time § 72-1148(b)—the statutory provision that provides certain mandatory contract

provisions are deemed incorporated into a contract with a school district. Id. And it reiterated its

belief that Kan. Stat. Ann. § 72-1147(c) effectively operates as a mandatory forum selection

clause, allowing defendants to litigate in federal court only if they can demonstrate enforcing the

clause would be unfair and unreasonable. Id. at 2–4.

       Plaintiff’s argument suffers from two problems. First, the plain language of Kan. Stat.

Ann. § 72-1147(c) doesn’t contain exclusive or mandatory language requiring all contractual

disputes between the parties to be litigated only in Kansas state courts. Second, Kan. Stat. Ann.

§ 72-1148(b) deems incorporated contract provisions specified in form DA-146a, and not the

statutory language found in Kan. Stat. Ann. § 72-1147(c). But, plaintiff never provides this form

to the court or presents arguments whether the venue provision in form DA-146a, that the Kansas

statute actually deems incorporated, constitutes a mandatory forum selection clause.

       The court first considers the language in the Kansas statutes themselves. Kan. Stat. Ann.

§ 72-1147(c) prohibits a school district from, “pursuant to a contract, [ ] submit[ting] to the

jurisdiction of any court other than a court of the state of Kansas.” And Kan. Stat. Ann. § 72-

1148(c) provides a school district doesn’t have the “authority to waive or omit from the

provisions of any contract” Kan. Stat. Ann. § 72-1147’s provisions. It’s true that a municipality

can’t “bind itself by any contract which is beyond the scope of its powers, and all persons

contracting with the [municipality] are deemed to know its limitations.” Wiggins v. Hous. Auth.

of Kansas City, 916 P.2d 718, 720 (Kan. Ct. App. 1996). So, defendants are deemed to know



                                                 12
     Case 5:20-cv-04029-DDC-ADM Document 68 Filed 12/08/20 Page 13 of 17




that plaintiff couldn’t bind itself to a contract that, by its terms, submitted plaintiff “to the

jurisdiction of any court other than a court of the state of Kansas.” See id.; Kan. Stat. Ann. § 72-

1147(c) (emphasis added). It’s also true that language referring to courts “of the state of Kansas”

refers only to Kansas state courts and not this federal court because this court is a court “of the

United States of America.” See Am. Soda, LLP v. U.S. Filter Wastewater Grp., Inc., 428 F.3d

921, 926 (10th Cir. 2005); see also Federal Practice and Procedure, supra at § 3803.1

(explaining if a mandatory forum selection clause refers to courts “‘of’ a specific state, and not

‘in’ that state” then the “state court is prescribed”). But plaintiff hasn’t shown this limitation in

Kan. Stat. Ann. § 72-1147(c) functions as a mandatory forum selection clause that binds

defendants to litigate only in Kansas state courts.

        American Soda explained that a forum selection clause designating a “state court system

as the forum for resolution of disputes arising out the contract” is a mandatory forum selection

clause if it contains language showing that “jurisdiction is appropriate only in the designated

forum.” Am. Soda, 428 F.3d at 926–27 (emphasis added) (citation and internal quotation marks

omitted). So, a forum selection clause requires the parties to litigate in state court if the state

court designation is “accompanied by mandatory or obligatory language” showing the parties’

“intent to make venue exclusive” in state court. Id. at 927. The clause at issue in American Soda

was a mandatory one requiring the parties to litigate only in Colorado courts because the forum

selection clause provided that the parties “agree that the Courts of the State of

Colorado/Arbitrator shall be the exclusive forum for the resolution of any disputes related to or

arising out of this Term Agreement.” Id. at 924 (emphasis added). Since the parties clearly had

“indicated their intent to make venue exclusive in state court,” the Tenth Circuit held defendant

had “unequivocally waived its right to remove [the] lawsuit to federal court.” Id.



                                                   13
     Case 5:20-cv-04029-DDC-ADM Document 68 Filed 12/08/20 Page 14 of 17




        Even if Kan. Stat. Ann. § 72-1147(c) is imposed as part of the parties’ contract, it does

not contain clear language specifying that Kansas state courts are the exclusive venue where

jurisdiction is appropriate. See id.; see also Elna Sefcovic, 953 F.3d at 673–74 (concluding a

provision that specified a state court would have “‘continuing jurisdiction’ to enforce” the

parties’ agreement was not a mandatory clause because it didn’t require all actions be brought in

the state court, restrict the parties ability to sue elsewhere, or manifest an intent by the parties to

litigate exclusively in that court); Excell, Inc., 106 F.3d at 320–21 (explaining a forum selection

clause that stated “venue shall lie in the County of El Paso, Colorado” was mandatory because

the language was “clear and mandatory” and referred to a specific county). Instead, the Kansas

provisions merely prohibit a municipality, like plaintiff, from “pursuant to a contract, [ ]

submit[ting] to the jurisdiction of any court other than a court of the state of Kansas.” Kan. Stat.

Ann. § 72-1147(c). It doesn’t require clearly that all actions for disputes between the parties

must be brought in Kansas state courts or restrict defendants’ ability to bring suit in federal court.

See Elna Sefcovic, 953 F.3d at 673–74. Nor does it suggest that plaintiff and defendants

intended venue in state court to be mandatory. See id. Indeed, the statute speaks only to

plaintiff’s contractual authority. In short, even though defendants are deemed to know a school

district doesn’t have the power “pursuant to a contract, to submit to the jurisdiction” of a non-

Kansas state court, the language in §72-1147(c) doesn’t clearly and unequivocally waive

defendants right to remove the case to federal court by invoking the federal removal and

diversity statutes. See Elna Sefcovic, 953 F.3d at 673; Milk ‘N’ More, 963 F.2d at 1346.

        Plaintiff asserts the court should assume the parties’ contract—by operation of law—

contains a provision mirroring the language in Kan. Stat. Ann. § 72-1147(c)—i.e., language

where plaintiff submits to Kansas state court jurisdiction, but doesn’t overstep its statutory



                                                   14
     Case 5:20-cv-04029-DDC-ADM Document 68 Filed 12/08/20 Page 15 of 17




authority by submitting to the jurisdiction of any other court. And, plaintiff contends the court

also should assume that this statute creates a forum selection clause making Kansas state courts

the only venue where jurisdiction is appropriate. But plaintiff ignores that a contract provision

could comply with Kan. Stat. Ann. § 72-1147(c) without constituting a mandatory forum

selection clause. For example, what if the clause stated: “The parties submit to jurisdiction of

courts of the state of Kansas”? This language would authorize jurisdiction in Kansas state

courts, but it doesn’t prohibit litigation elsewhere or contain language manifesting an intent to

limit venue to Kansas state courts exclusively. See K & V Sci. Co., 314 F.3d at 497–501

(holding forum selection clause that provided “[j]urisdiction for all and any disputes . . . is

Munich” was permissive because the clause “refers only to jurisdiction, and does so in non-

exclusive terms (e.g., there is no use of the terms ‘exclusive,’ ‘sole’ or ‘only’)” and explaining

that even if the language was ambiguous it would be construed against the drafter). Thus, such a

clause would constitute a permissive forum selection clause complying with Kan. Stat. Ann.

§ 72-1147(c) but such a clause doesn’t preclude removal. See id.; see also Federal Practice and

Procedure, supra at § 3803.1 (explaining “[p]ermissive clauses do not constitute a waiver of a

party’s right to remove a case from state to federal court”).

       This conclusion that Kan. Stat. Ann. § 1147(c) doesn’t require the parties to resolve their

disputes exclusively in Kansas state courts is reinforced by Kan. Stat. Ann. § 1148’s provisions.

That statute provides that contracts entered into by school districts must contain the “mandatory

contract provisions prescribed by the department of administration in form DA-146a,” and, if

school district contracts fail to do so, the provisions are “deemed to [be] incorporated.” Kan.

Stat. Ann. §§ 72-1148(a)-(b). Contrary to plaintiff’s argument, § 72-1148(b) doesn’t command

incorporating the language of § 72-1147(c) directly into the parties’ contract. Instead, it deems



                                                 15
     Case 5:20-cv-04029-DDC-ADM Document 68 Filed 12/08/20 Page 16 of 17




incorporated the mandatory contract provisions in form DA-146a. See Kan. Stat. Ann. §

1148(b).

          Notably, plaintiff never provides the court with the mandatory contract provisions in

form DA-146a. Form DA-146a, written by the Kansas Department of Administration and

available on the state website, includes a forum selection clause. KAN. DEP’T. OF ADMIN.,

Document Center, DA 146 Contractual Provisions,

https://www.admin.ks.gov/resources/document-center (uploaded Oct. 29, 2019). It states:

          2. Kansas Law and Venue: This contract shall be subject to, governed by, and
          construed according to the laws of the State of Kansas, and jurisdiction and venue
          of any suit in connection with this contract shall reside only in courts located in the
          State of Kansas.

Id. (emphasis added). This venue provision, by its plain language, permits venue “in courts

located in the state of Kansas.” Id. Plaintiff never suggests that this forum selection clause

would preclude removal to this court. After all, this court is “located in the State of Kansas.” In

short, plaintiff’s remand argument ignores the Kansas statute’s directive to deem incorporated

the contractual provisions in form DA-146a.

          Plaintiff hasn’t shown that the parties agreed to resolve any disputes exclusively in

Kansas state courts—to the exclusion of the federal court in Kansas—or that defendants clearly

and unequivocally waived their right to remove the case to federal court. The court thus

overrules plaintiff’s remand arguments that assert a mandatory forum selection clause precludes

removal.

   III.      Conclusion

          The court concludes that complete diversity exists and more than $75,000 is in

controversy. Section 1332 of Title 28 of the United States Code thus confers subject matter

jurisdiction over this action. Plaintiff also hasn’t met its burden to prove the court shouldn’t

                                                    16
    Case 5:20-cv-04029-DDC-ADM Document 68 Filed 12/08/20 Page 17 of 17




exercise its jurisdiction over this case because of a mandatory forum selection. The court thus

overrules plaintiff’s Motion to Remand (Doc. 18).

       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s Motion to

Remand (Doc. 18) is overruled.

       IT IS SO ORDERED.

       Dated this 8th day of December, 2020, at Kansas City, Kansas.

                                                    s/ Daniel D. Crabtree
                                                    Daniel D. Crabtree
                                                    United States District Judge




                                               17
